MANDATE

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-14-00791-CR

                         EX PARTE JEREMY KOESTER, Appellant

            Appeal from County Criminal Court at Law No. 10 of Harris County
                                (Tr. Ct. No. 1984463).

TO THE COUNTY CRIMINAL COURT AT LAW NO. 10 OF HARRIS COUNTY,
GREETINGS:

         Before this Court, on the 13th day of November, 2014, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:
                The cause heard today by the Court is an appeal from the judgment
         signed by the court below on September 19, 2014. After inspecting the
         record of the court below, it is the opinion of this Court that there is no
         reversible error in the judgment.       It is therefore CONSIDERED,
         ADJUDGED, and ORDERED that the judgment of the court below be
         affirmed.

         The Court orders that this decision be certified below for observance.

         Judgment rendered November 13, 2014.
       Per curiam opinion delivered by panel consisting of Chief Justice Radack
       and Justices Jennings and Keyes.


       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




February 27, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT